Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 1 of 8




     Hoplite Inc
     506 N Croft Ave
     Los Angeles, CA      90048-2511


     Law Offices of Richard T Baum
     11500 W Olympic Blvd Ste 400
     Los Angeles, CA 90064-1525
Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 2 of 8




     Affirm/Cross River Bank
     885 Teaneck Rd
     Teaneck, NJ 07666-4505


     Alpine Productions
     445 N Rossmore Ave
     Los Angeles, CA 90004-2428


     Bay Point Advisors
     3050 Peachtree Rd NW Ste 740
     Atlanta, GA 30305-2212


     BoDi - Hoplite
     Jim Young Century Law Firm
     2155 112th Ave NE
     Bellevue, WA 98004-2912


     Bond IT
     1639 11th St # 160
     Santa Monica, CA 90404-3727


     Camille Lebray
     1456 Thompson Ave
     Glendale, CA 91201-1228


     Chad Oliver / Charlie's Talent
     565 Fairway View Dr Apt 1J
     Wheeling, IL 60090-3830
Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 3 of 8




     Columbia Bank
     1301 A St
     Tacoma, WA 98402-4200


     Daniel Bugbee
     DBS Law
     155 NE 100th St Ste 205
     Seattle, WA 98125-8015


     Daniel Bugbee
     DBS Law Firm
     155 NE 100th St Ste 205
     Seattle, WA 98125-8015


     Eve Karasik
     Levene Neale Bender Yoo & Brill
     10250 Constellation Blvd Ste 1700
     Los Angeles, CA 90067-6253


     Extreme Reach
     75 2nd Ave Ste 720
     Needham Heights, MA       02494-2826


     Faye Rasch
     600 Stewart St Ste 1300
     Seattle, WA 98101-1255
Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 4 of 8




     Gary Dankelfsen - One Light Media
     Cairncross & Hempelmann
     524 2nd Ave
     Seattle, WA 98104-2338


     Great Point Media
     c/o Hamid Rafatjoo Raines Feldman
     1800 Avenue of the Stars
     Los Angeles, CA 90067-4201


     Greg Senner
     3584 Gretchen Dr
     Ocoee, FL 34761-0046


     Hamid Rafatjoo
     Raines Feldman
     1800 Avenue of the Stars Fl 12
     Los Angeles, CA 90067-4201


     Harris Winsberg Esq
     Troutman Pepper
     600 Peachtree St NE Ste 3000
     Atlanta, GA 30308-2305


     Internal Revenue Service
     IRS Insolvency Group
     24000 Avila Rd
     Laguna Niguel, CA 92677-3401
Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 5 of 8




     Jamie Berland
     Berland Cicerelli
     2700 Patriot Blvd Ste 250
     Glenview, IL 60026-8021


     Julie Daniels
     140 Cameron Dr
     Fort Lauderdale, FL       33326-3508


     Kyle Anderson
     6294 Lakewood St
     San Diego, CA 92122-3944


     Martine Jean
     14921 Athel Ave
     Irvine, CA 92606-2603


     MBO Northwest
     31620 23rd Ave S
     Federal Way, WA 98003-5064


     Missionary Media Consultancy Ltd
     The Cottage
     26 Bancroft Hitchin XG5 1JW
     Los Angeles, CA 90001


     Nigina Nayzamatova
     10945 Bluffside Dr Apt 239
     Studio City, CA 91604-4488
Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 6 of 8




     OZE Lending
     258 Vreeland Rd Ste 201
     Florham Park, NJ 07932


     Pedro Ferre
     9903 Santa Monica Blvd # 400
     Beverly Hills, CA 90212-1671


     Porta Pellex
     c/o Larson Law Firm
     701 5th Ave Ste 4200
     Seattle, WA 98104-7047


     RC Productions LLC
     21 Andrew Ct
     Bloomfield, NJ 07003-3829


     Richard Peterson
     13420 NE 83rd St
     Redmond, WA 98052-1948


     Ruslan Magidov
     1080 S La Cienega Blvd Ste 205
     Los Angeles, CA 90035-2680


     Sarah Snow
     210 SE Sells Dr
     Shelton, WA 98584-7791
Case 2:21-bk-12663-ER   Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27   Desc
                         Main Document    Page 7 of 8




     Scratch
     PO Box 411285
     San Francisco, CA      94141-1285


     Shain Wray
     1153 S 229th Pl
     Seattle, WA 98198-6969


     SMF Fund 1
     13420 NE 83rd St
     Redmond, WA 98052-1948


     VBG 6725 Sunset LLC
     Vanburton Group
     100 Montgomery St Ste 1420
     San Francisco, CA 94104-4317
         Case 2:21-bk-12663-ER                    Doc 65 Filed 05/25/21 Entered 05/25/21 17:53:27                                                    Desc
                                                   Main Document    Page 8 of 8
01123456ÿ23ÿ89316ÿ9 5ÿ0 35ÿ55245ÿÿ0ÿ2 ÿÿÿ 
1915ÿ93ÿ2ÿÿ 9ÿ0 35
!"#$%&'ÿ)%*+
,,-..ÿ/ÿ012+3"#ÿ)14'ÿ567ÿ8..
9:;ÿ<=>717;?ÿ@<ÿA..B8C,-D-
EF,.GÿDHHCD.8.ÿI%JKÿEF,.GÿDLBCA-D-
9M2349ÿ1915ÿ93ÿN O53PÿL.LLA




Q ÿSTUVWXYZ[ÿ\]]T\X^_`ÿa^VbWcVÿ\_ÿ\VVWX_Td
e fVVWX_TdÿgWXÿSTUVWX
                                      hijklmÿ5k<kl5ÿ)<in!hok@pÿ@0h!k
                        @lik!<9ÿmj5k!j@kÿ0Iÿ@<9jI0!ij<?ÿ905ÿ<iql9l5ÿmjrj5j0i
s4ÿ35P
        t:31"67?j=#u                                 0ÿPÿDKD,CyzC,DBBF
                                                     {08P,,

                                                                                                    rl!jIj@<kj0iÿ0Iÿ|<5kl!
                                                                                                   |<j9jiqÿ9j5kÿ0Iÿ@!lmjk0!5
                                                                                                                 }9)!ÿ,..HC,E%G~
                                                    v5O123wx
8N3N941ÿ12ÿÿw9xÿ15ÿv5O123ÿ23ÿ15ÿv5O123ÿ91123456ÿMÿ99O5ÿ531M5ÿN4 53ÿ54916ÿ2Mÿ53N36ÿ191ÿ15
  9153ÿ 94ÿ1ÿ2Mÿ35 123ÿM5 ÿ4ÿ1ÿO943N16ÿ95ÿ2414ÿ2Mÿ H ÿ551wxÿÿ2 515ÿ23351ÿ94
241541ÿ1ÿ15ÿv5O123ÿ5 N5ÿ94 ÿs5ÿ9N 5ÿ9ÿ3524O16ÿM23ÿ53323ÿ94 ÿ2 24
 v915P|%2ÿD-?ÿD.D,
                                                                     491N35ÿ2Mÿv5O123ÿ
 v915P
                                                                     491N35ÿ2Mÿv5O123ÿÿw241ÿ5O123xÿxÿwMÿ99O5x
 v915P|%2ÿD-?ÿD.D,
                                                                     491N35ÿ2Mÿ01123456ÿM23ÿv5O123ÿwMÿ99O5x


                 ÿM23 ÿÿ21249ÿs1ÿ9ÿO554ÿ9325 ÿM23ÿN5ÿ4ÿ15ÿ415 ÿ1915ÿ943N16ÿ2N31ÿM23ÿ15ÿ54139ÿv131ÿ2Mÿ9M2349
STTUTXÿ                                                                                    Iÿ,..HC,u|<j9jiqu9j5kurl!jIj@<kj0i
